Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 1/7/21 have been entered. Claims 1, 14-16, 67-69, 71-83 are pending.
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. 
It should first be noted that the set of machine codes recited in Claim 1 is not claimed as stored in any structure of the claimed device (e.g. on the medium), and software not stored in a product is not limiting to the product. Applicant’s argument that the machine codes must be read as being stored in the medium are not convincing, as this is not claimed, and it is improper to import limitations from the specification into the claims (see Claim Interpretation section for relevant case law). In the event that Applicant amends to positively recite the machine code as stored in a particular structure, it would be clear to recite these functional limitations (such as software) in a manner that follows the respective structure where they are stored (e.g. “structure having software stored thereon” as opposed to “software performed by structure”).  Having said that, and in the interest of advancing prosecution, Rothman does teach machine learning code to refine the health scores, and although Rothman does not specify where this machine learning code is stored (neither does the claim), it was well known in the art to incorporate machine learning capabilities in a wearable health 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding the terms previously interpreted under 112f, Applicant’s argument that the specification states that the claims are not to be interpreted under 112f, is found sufficient. 112f can be raised even if a terms is found to be a compound noun, if the compound noun meets the three prong test, yet based on par. 307 of the specification, the terms “platform” and the “sub-modules” are read under the broadest reasonable interpretation. During examination before the PTO claim limitations are to be given their broadest reasonable interpretation. In re Zletz, 893 F. 2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Specifically, it is improper to read limitations from the specification into the claims during proceedings before the PTO [In re Winkhaus, 527 F. 2d 637, 188 USPQ 129 (CCPA 1975)] and limitations from the specification are not read into the claims [In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)]. This broader claim construction standard is justified because, during prosecution, the applicant has the opportunity to amend the claims, and the Federal Circuit has held that an applicant has the opportunity and the obligation to define his or her invention precisely during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056-57 (Fed. Cir. 1997) (35 U.S.C. 112, second paragraph, places the burden of precise claim drafting on the applicant); In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989) (manner of claim  by courts in litigation is not the manner of claim interpretation that is applicable during prosecution of a pending application before the USPTO). The specification itself describes that modules can be hardware or software (e.g. par. 109, 303) and the use of the term module or and communication module to refer to either software or hardware is common in the art and is consistent with the plain meaning of the term(s) (e.g. US 20150022366 by Vu, par. 28; US 20160173359 by Brenner, par. 27).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-16, and 67-69, 78-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 


1) Regarding Claim 1, it is not clear whether the “machine codes” are part of the device and required by the claim or not. None of the above appear to be stored in any 
Applicant’s arguments that the “machine codes” must be stored in the medium is not convincing. It is not recited in the claim and it is improper to import limitations from the specification into the claims (see Claim interpretation section). We are not informed clearly by the claims if and where the codes are stored (the medium, the modules, another part of the device claimed or unclaimed). Similarly, if the claim recited functional language (and software is interpreted as functional language in a product claim) not clearly and positively linked to a structure, it would raise an indefiniteness rejection (See MPEP 2173.05(g)). 
2) Regarding claim 1, “at least a portion” (page 3, line 1) is unclear, because “at least” implies a change in degree, while “a portion” (in an open ended claim) is a binary term that can only include take two possible meanings (“in full” or “in part”). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. The same issue was previously corrected for another limitation, but was added as part of the amendments.




Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14-16, 67-69, 71-83 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20180247713 by Rothman (cited previously) or, in the alternative, under 35 U.S.C. 103 as obvious over Rothman in view of US 20110245633 by Goldberg.

	Regarding Claims 1, 15-16, and 67-69, Rothman discloses a wearable electronic device (note that the limitation “wearable” of the preamble is: a) an intended use not limiting to the body of the claim, b) does not preclude multiple structures, only part of which are capable of being worn) comprising: 
	a platform configured to be secured to an individual (e.g. Fig. 1: watch 100; Fig. 3: patch 300 capable of being worn, e.g. by an intended use of adhering it to a patient or even carrying it with clothing); 
	a source of electric current (e.g. par. 29: battery); 
	a plurality of sensors at least one of which during operation thereof detects physiological data (e.g. par. 21-22, 26: ECG electrode, among others, and respectively for the patch); 
	a hybrid wireless communication module supported by the platform and receiving electric power from the source of electric current, the hybrid wireless communication module (See Claim interpretation section regarding the terms “module” and “sub-module”) comprising: 
		a first wireless communication sub-module that during operation thereof is 			capable of receiving location data in the form of a beacon signal (e.g. par. 			27: multiple modalities including BLE which is capable of receiving 				location data, if that were to be sent by another device not required by the 			claims, and nevertheless location is an integral part of BLE); 
		a second wireless communication sub-module that during operation 			thereof  is capable of receiving location data in the form of a global 				navigation satellite system signal (e.g. par. 26: GPS); and 
		a third wireless communication sub-module that during operation thereof 			is capable of 	transmitting a low-power wide area network signal that is 			configured to be received by a network (e.g. par. 27: LoRA); 
	a non-transitory computer readable medium supported by the platform and a processor electrically coupled to the non-transitory computer readable medium and supported by the platform (Note that none of the instructions, codes, operations are stored in any part of the claimed device, thus only the capability of the processor to perform such hypothetical instructions if they were to be stored in the device, is needed to meet the claims, and any generic processor can pro; Furthermore, as noted above, the claims do not preclude a system with multiple structures, where any part of any structure of the system is “wearable”, and the claimed processing structure and medium reads on any of the processing electronics disclosed by Rothman, including: a) the electronics of the watch and the patch that are both disclosed, and necessary for performing all of the disclosed functionalities, including but not limited to operating all of the disclosed sensors, operating audio/visual outputs, receiving GPS, EKG, Doppler, PPG, skin temperature, skin conductivity, intelligently detecting arrhythmia, and transmitting the “processed data”, e.g.  par. 21- 27, b) the processors of the system, which are disclosed as being anywhere and/or distributed in the system, e.g. Fig. 13, par. 190-195, c) any remote processing devices (e.g. par. 125), and d) any combination thereof, as a processor is not limited by a single processor in an open ended claim, and the preamble does not limit the device to single structure as the body of the claim does not require a unified wearable structure); 
	and a set of machine codes selected from the native instruction set and operated 	upon by the processor, the set of machine codes comprising: 
a machine code to receive location data from the second wireless communication sub-modules (as noted above, the location data is received by the device through a GPS sensor operated by the device, and thereafter it is received by all parts of the system through the BLE or LoRa networks, e.g. par. 27); 2Serial No. 16/233,462 Atty Docket No. SOB-P I 
	a machine code to receive the physiological data from the plurality of sensors 	e.g. par. 27); 
	a machine code to perform at least a portion of a machine learning model based 	on the physiological data such that the machine learning model produces an 	output based on such data (par. 125: neural network to refine the health score); 	and  
	a machine code to transmit the physiological data through the third wireless 	communication sub-module a portion of the low-power wide area network 	
	signal in order to provide information relating to a health condition of the 	individual (everything after “in order to” is an intended use or field of use that 	does not limit the claimed device; the wearable device 100 transmits all data from 	the claimed invention as previously noted in the discussion of claims sensors 	through LoRa, see e.g. par. 27).

In the event that it is determined that the machine codes are positively recited and are required to be part of a unified wearable device, it is not explicitly taught by Rothman that the machine learning code is stored in a wearable device.
	However, it was well known in the art to include machine learning code in a health monitoring wearable device, and one example is taught by Goldberg (e.g. abstract, 19, 24, 30, 71, 93: wearable health monitoring device with machine learning algorithms for recognizing variations and patterns in health data). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning capabilities of Rothman or Golberg, in a wearable device according to the teachings of Rothman, in order to predictably recognize variations and patterns in the health data and further refine the health scores, as taught by Rothman and Goldberg, and this would further reduce the wearable device’s reliance on remote computing.    

	Regarding claim 14, Rothman as modified in Claim 1 discloses the wearable electronic device of claim 1, wherein the hybrid wireless communication module does not comprise a cellular wireless communication sub-module (the optional cellular communication disclosed in par. 21, need not be interpreted as part of the generic placeholder of “hybrid wireless communication module”, which as noted in Claim 1 is defined by the 112f that follow the term “comprising”; nevertheless, that module is optional, according to Rothman).  
	Regarding claim 71-75, Rothman as modified in Claim 1 the wearable electronic device of claim 1, further comprising a machine learning model that is signally cooperative with the wearable electronic device such that the at least a portion of the low-power wide area network signal that is being transmitted by the third wireless communication sub-module is operated upon by the machine learning model in order to determine a likelihood of the health condition, including infections and wandering (note that, again, the software does not appear to be stored in any of the device’s structures or media; nevertheless, this is disclosed in e.g. par. 50, 95, 119: prediction of health condition, including infections and falls).  
	Regarding Claims 76-77, Rothman as modified in Claim 1 the wearable electronic device of claim 1, wherein the output 4Serial No. 16/233,462 Atty Docket No. SOB-PI produced by the machine learning model comprises at least a portion of a predictive analytics assessment of the individual corresponding to an adverse health condition comprising at least one of an infection and a neuropsychiatric symptom, wherein the infection comprises a urinary tract infection (note that, again, the software does not appear to be stored in any of the device’s structures or media; nevertheless, this is disclosed in e.g. par. 12 of Goldberg and par. 45,61, 75 of Rothman).

	Regarding Claims 79-83, Rothman as modified in Claim 1 teaches the wearable electronic device of claim 1, wherein the machine learning model comprises an ensemble model, wherein the ensemble model comprises at least one of boosting, bagging and stacking, wherein the boosting comprises gradient boosting, wherein at least one weak learner used in the gradient boosting is selected from the group consisting of decision-trees, support vector machines and k nearest neighbors, wherein the machine learning model comprises a workflow configured to perform at least data acquisition, preprocessing and extraction such that the output is in the form of a feature vector of the physiological data (note that, again, the software does not appear to be stored in any of the device’s structures or media; nevertheless, these models are disclosed in e.g. par. 19, 24, 30, 71, 93 of Goldberg).  

	Claim 77 is rejected under 35 U.S.C. 103 as obvious over Rothman/Goldberg/ Adkins, as applied to Claim 76, and further in view of US 20070287923 by Adkins.
	Regarding Claim 77, in the event that it is determined that the set of machine codes is required to be stored in the device, Rothman does not explicitly teach that the infection detected is a urinary tract infection. However, it is well known in the art to detect a urinary tract infection with a wearable device, and one such example is taught by Adkins (e.g. par. 107: wearable PPG to detect UTI). Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate UTI detection/prediction in a wearable device according to the teachings of Rothman as modified in Claim 1, as taught by Adkins and is well known in the art, in order to predictably prevent UTI in patient’s at risk such as patients with spinal cord injuries (Adkins, par. 107). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792